Title: To George Washington from Benjamin Lincoln, 7 June 1783
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     Head Quarters 7th June 1783
                  
                  I find by the returns that there are but a few of Sheldons Dragoons who are not engaged to serve during the War; and as all the Horses are sold, I am fully in opinion that the little service which the remainder of the Corps would render in the circumstances they now are, will not compensate the expences which must arise from keeping them together.  I therefore think that if at the time your Excellency shall discharge the men in that Regiment engaged for the War, you should furlough those who are engaged for three years, that the public Interest will be promoted thereby.
                  In General Hazens Regiment, there are a number of men, brought out of Canada, who, should they now be furloughed, might be much distressed, as they have no Homes to which they can retire.  There are also, as I am informed, a number of men belonging to this state, who wish at present to continue in service, as the Enemy yet hold possession of New York—I think Sir in these and similar cases, the Views of Congress would be fully answered, and our Expences not be augmented thereby should such men be permitted to take the places of the three Years men.  By this line of conduct, the happiness and Interests of both parties will be promoted, which I am sure will be a circumstance peculiarly agreeable to Congress.
                  As I know it to be the wishes of Congress that, as much as possible, our Expences should be reduced, consistant with our own safety, I cannot avoid suggesting to your Excellency that, as soon as the men engaged to serve during shall have left Camp, that there be the most critical Examination of the three Years men—that none be retained who are not fit for immediate Duty.  I have the honor to be, Dear General, with the Higest esteem Your Excellency’s Most Obedt servant.
                  
                     B. Lincoln
                     
                  
               